Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, lines 1-2 the phrase “a bottomed cylinder” is claimed while the phrase “the bottom cylinder” is recited in claim 5, lines 4, 5, 8, 13 & 15  and claims 7 and 8, lines 8-9 each recite the  phrase “the bottom cylinders”  (see claim 5, line 10; claim 6, line 3; claim 7, line 4; claim 8, line 4; claim 9, line 3 and claim 10, line 3).  Applicants need to claim this phrase uniformly throughout the claims either in singular form or in plural form (for the purpose of examination a singular form is assumed as explained below). 
In claim 5, lines 6-7 the phrase “the coating pockets” lacks proper antecedent basis.  For the purpose of examination, the phrase “the plurality of coating pockets” is assumed.

In claim 5, line 10 the phrase “the bottomed cylinders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the bottomed cylinder” is assumed.
In claim 5, line 12 the phrase “the inspection pocket” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of inspecting pockets” is assumed.
In claim 5, line 13 the phrase “the inspection pocket” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of inspecting pockets” is assumed.
In claim 5, line 14 the phrase “the cylinder” lacks proper antecedent basis.  For the purpose of examination, the phrase “the bottomed cylinder” is assumed.
In claim 5, line 15 the phrase “the inspection pocket” lacks proper antecedent basis.  For the purpose of examination, the phrase “one of the plurality of inspecting pockets” is assumed.
In claim 9, line 3 the phrase “the bottomed cylinders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the bottomed cylinder” is assumed.
In claim 10, line 3 the phrase “the bottomed cylinders” lacks proper antecedent basis.  For the purpose of examination, the phrase “the bottomed cylinder” is assumed.

Allowable Subject Matter
Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Stroobants (US 3,977,358) discloses (see Figs 1-2) a can inner surface-coating apparatus for coating an inner surface of a bottomed cylinder, a turret (indexing turret 40), a spray means (17), an inspection turret, an inspection means (sensors 136, 137), a cover (a housing with top plate 14), ,Pechy (US 2,919,801) discloses (see Fig 1) a can inner surface-coating apparatus for coating an inner surface of a bottomed cylinder, a treating/inspecting turret(46), an inspection means (a beam of light), a cover (a frame 24).  However, Stroobants or Pechy lacks teaching an air supply/discharge means suppling air from an upper part of the inspection area into an inside of the cover and discharges the air from a lower part of the coating area to an outside of the cover.  Mudler et al (US 5,474,609) discloses (see Fig 1-2) a can inner surface-coating apparatus for coating an inner surface of a bottomed cylinder, a coating turret (38), a spray means (gun 52), an air supply/discharge means (230) flowing air away from the work station (16).  Further, the prior art, whether taken alone or in combination, fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/